Citation Nr: 0500654	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  01-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and R. L.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1973, including a tour of duty in the Republic of Vietnam 
during the Vietnam era.  He also had subsequent reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO), which denied the benefit sought on 
appeal.

The veteran and a friend testified at a Travel Board hearing 
that was held at the RO in July 2004 before the undersigned.  
A transcript of that hearing has been associated with the 
file.

The veteran is hereby informed that his appeal is being 
REMANDED at this time to the RO via the Appeals Management 
Center (AMC), in Washington, DC, and that VA will notify him 
if further action is required on his part.


REMAND

At the outset, it is noted that, during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist, enhanced VA's duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well- grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  VA also is required 
to notify the claimant, and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of this VCAA-duty-to-notify 
notice, VA is also required to specifically inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Review of the record reveals that the veteran served in the 
Republic of Vietnam during the Vietnam era, specifically from 
January 1972 to August 1972.  His decorations, awards and 
medals include the Vietnam Service Medal and the Vietnam 
"Cease Fire" Campaign Medal.  They do not include, however, 
any awards or medals that would affirmatively demonstrate 
combat action.  The veteran essentially contends on appeal 
that he currently suffers from PTSD, which is the result of 
stressful experiences he had while serving on active duty in 
the Republic of Vietnam, and that he is therefore entitled to 
be service-connected for this disability.

Regrettably, the Board is of the opinion that additional 
development of this case is still needed prior to appellate 
review, for the reasons explained in the following 
paragraphs.

First, it is noted that the agency of original jurisdiction 
(AOJ) has yet to corroborate the veteran's claimed stressors 
through the United States Armed Services Center for Unit 
Records Research (USASCURR), notwithstanding the veteran 
having submitted statements that offer at least basic 
information regarding his claimed stressors at least some of 
which appears sufficient for verification purposes.  
Specifically, he has stated that shortly after his arrival at 
Da Nang, Vietnam, on January 30, 1972, as a member of the 1st 
Cav., 79th Air Artillery, of the U.S. Army, with an MOS of 
mechanic repairman, his unit received numerous rocket 
attacks, one of which missed his bunker.  His stay at Da Nang 
reportedly lasted for about a week.  He was then reportedly 
transferred to Bien Hoa, HQ, where he was assigned right away 
to "a small base camp" by the name of "Plantation" (see 
page 7 of the transcript of the July 2004 hearing), for about 
two months.  While doing tower watch guard duty in 
Plantation, he reportedly witnessed a VC being blown up after 
he tried to infiltrate at night and tripped a wire.  The 
veteran has indicated that the body "was mangled and hung up 
on the concertina wire," and that other soldiers in his unit 
"took the body out" (see the first page of a two-page 
typewritten statement from the veteran dated September 24, 
2003).  At Long Tien North, he claims he "was shot at," and 
had a stressful experience when he mistakenly thought that a 
comrade of his (Specialist R.R.), who was unloading workers 
from their truck, had been shot by the enemy.  The veteran 
also claims as a stressor an incident in which another 
American soldier, apparently under the influence of drugs, 
reportedly pointed a gun at him and threatened to kill him.  
He further claims that he spent his last two months in 
Vietnam (July and August, 1972) in Da Nang, where his Blue 
Max Cobra unit took sniper and rocket fire constantly.  It is 
the Board's opinion that the AOJ should ask the veteran to 
provide another stressor statement with more detailed 
information regarding his claimed stressors, particularly the 
approximate dates and locations of all the claimed incidents.  
Thereafter, the AOJ should prepare a list of the claimed 
stressors and contact the USASCURR to attempt to verify them.

Second, the Board notes that, while there are several 
assessments and diagnoses of PTSD in the record, and evidence 
that the veteran has indeed been receiving mental health 
treatment for his PTSD at the Oakland VA Mental Health Clinic 
since November 1999, the veteran has not yet undergone a VA 
PTSD medical examination.  Therefore, if any of the claimed 
stressors is deemed confirmed by the AOJ, the veteran should 
be scheduled for a VA PTSD examination, in order to clarify 
the claimed diagnosis of PTSD, including the question of 
whether it conforms to the diagnostic criteria set forth in 
the DSM-IV, as required by regulation.  See 38 C.F.R. 
§§ 3.304(f), 4.125(a) (2004).

Third, insofar as the veteran is shown to be in receipt of 
ongoing outpatient VA treatment for his PTSD, and given the 
fact that the most recent VA medical records reflecting said 
treatment were produced in July 2004, the Board is of the 
opinion that, on remand, the AOJ should ensure to obtain, and 
associate with the file, any more recently-produced VA 
medical records, which are deemed in VA's constructive 
possession.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of all of the above, this matter is remanded to the 
RO, via the AMC, for the following:

1.  The RO/AMC should contact the VA 
Northern California Health Care System 
and ask them to provide copies of any 
records reflecting VA mental health 
treatment furnished to the veteran since 
July 2004.  Any newly obtained records 
should be made part of the claims folder.

2.  The RO/AMC should ask the veteran to 
submit a comprehensive statement 
containing as much detail as possible 
regarding the stressors he claims he was 
exposed to during his tour of duty in the 
Republic of Vietnam in 1972.  
Specifically, the veteran should provide, 
for each of his claimed stressors, the 
approximate date (within two-month 
periods, if feasible) and location, as 
well as any additional information he may 
not have already furnished, such as 
identifying information concerning any 
other individuals involved in the events, 
including their full names, ranks, units 
of assignment, or any other identifying 
details.

The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of his 
stressful events, and that the 
information should be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

The RO/AMC should thereafter provide 
USASCURR with a list and description of 
the alleged stressors identified by the 
veteran, as well as with copies of any 
personnel records obtained showing the 
veteran's service dates, duties, and 
units of assignment.  The RO/AMC should 
ask USASCURR to provide any available 
information that might corroborate any of 
the veteran's alleged in-service 
stressors.

3.  Following the above, the RO/AMC 
should make a specific determination, 
based upon the complete record, with 
respect to whether the veteran was 
exposed to a stressor or stressors in 
service and, if so, the nature of the 
specific stressor or stressors.  In any 
event, the RO/AMC should specifically 
make a finding as to whether the veteran 
"engaged in combat with the enemy."

4.  If the RO/AMC determines that the 
record establishes the existence of a 
stressor or stressors related to military 
service, the RO/AMC should identify the 
specific inservice stressor or stressors 
it has determined are established by the 
record.  In reaching this determination, 
the RO/AMC should address any credibility 
questions raised by the record and 
consider the decision of the United 
States Court of Appeals for Veterans 
Claims in Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (holding that the 
supporting evidence need only imply that 
the veteran was personally exposed to the 
stressor).  The RO/AMC should then 
schedule the veteran for a VA initial 
PTSD medical examination to determine 
whether the veteran fits the DSM-IV 
criteria for a diagnosis of PTSD and, if 
he does, render a medical opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the diagnosed PTSD is a direct 
result of the established inservice 
stressors.  (The examiner should be 
reminded that the term "at least as 
likely as not" does not refer to medical 
possibility, but rather means that the 
evidence both in favor and against the 
examiner's conclusion is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the conclusion as to find 
against it.)  

The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.   The 
examination report must also contain a 
complete rationale for all opinions 
expressed. 

In the scheduling of this examination (if 
scheduled), the veteran should be 
specifically advised, in writing, of the 
consequences under 38 C.F.R. 3.655 of an 
unexcused failure to report for an 
examination.  The record should reflect 
this advice to the veteran.

5.  Upon receipt, the RO/AMC should 
review the examination report to ensure 
its adequacy.  If the examination report 
is inadequate for any reason, or if all 
questions are not answered specifically 
and completely, the RO/AMC should return 
it to the examining VA psychiatrist for 
revision.

6.  Following completion of the 
foregoing, the veteran's service 
connection claim should be re-
adjudicated.  If, upon re-adjudication, 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
veteran's claim for benefits, to include 
a discussion of all pertinent laws and 
regulations, to include those pertaining 
to the VCAA.  The RO/AMC should allow an 
appropriate period of time for response.

The veteran is hereby further advised that he has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




